         Case 3:19-cv-00365-BAJ-SDJ      Document 6    07/23/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


DAVID T. THURSTON                                                  CIVIL ACTION

VERSUS

JAMES LEBLANC, ET AL.                                     NO.: 19-00365-BAJ-SDJ


                              RULING AND ORDER

      Before the Court is the United States Magistrate Judge’s Report and

Recommendation (Doc. 5) pursuant to 28 U.S.C. §636(b)(1). The Report and

Recommendation addresses the Complaint (Doc. 1) filed by pro se Plaintiff

David T. Thurston, an inmate confined at the Dixon Correctional Institute in

Jackson, Louisiana. The Magistrate Judge recommended that the Court decline the

exercise of supplemental jurisdiction over any potential state law claims and that

Plaintiff’s action be dismissed with prejudice for failure to state a claim upon which

relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A. (Doc. 5 at p. 7).

The Magistrate Judge further recommended that this case be closed. Id.

      The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. §636(b)(1), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. No objections or responses were

filed by either party.




                                          1
       Case 3:19-cv-00365-BAJ-SDJ     Document 6      07/23/20 Page 2 of 2




      Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge’s Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and

recommendation.

      Accordingly,

      IT   IS   ORDERED      that   the       Magistrate   Judge’s    Report        and

Recommendation (Doc. 5) is ADOPTED as the Court’s opinion herein.

      IT IS FURTHER ORDERED that Plaintiff’s Complaint (Doc. 1) is

DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that this matter is CLOSED.


                              Baton Rouge, Louisiana, this 23rd day of July, 2020



                                    _____________________________________________
                                    JUDGE BRIAN A. JACKSON
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA




                                          2
